DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an illumination lamp with a sensor having: “…the sensor mounting base is disposed on the illumination lamp, the sensor and the sensor mounting base are detachably mounted and connected, and the sensor generates a corresponding electrical signal after detecting a trigger signal to control the illumination lamp to perform a preset control operation-; the sensor mounting base is mounted in an intermediate position of the illumination lamp or at the periphery of the illumination lamp, and/or the sensor further comprises a sensor face shell matched with the sensor bottom shell, and a receiving space is formed between the sensor face shell and the sensor bottom shell, and/or the sensor further comprises an optical lens disposed in the receiving space; and the optical lens is slab-shaped, hemispherical, or irregular-shaped” (claim 1). The remaining claims 2-12 and 14 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1-12 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844